DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/01/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-18 and 21-24
Withdrawn claims: 				20
Previously cancelled claims: 		19
Newly cancelled claims:			None
Amended claims: 				1, 2, 7, 8, 12, 15, and 17
New claims: 					None
Claims currently under consideration:	1-18 and 21-24
Currently rejected claims:			1-18 and 21-24
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 9-17, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872; previously cited) as evidenced by Walker (US 4,486,343; previously cited).
Regarding claim 1, De Sadelleer teaches a method of preparing a functionalized (corresponding to the disclosed composition is a functioning ingredient) ([0042]) wheat protein product ([0001], [0016]), the method comprising: (a) a single stage enzyme treatment step wherein a wheat protein composition is any type of wheat protein In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Regarding claim 2, De Sadelleer teaches the invention as disclosed above in claim 1, including all types of wheat protein compositions are suitable, including vital wheat gluten ([0016]), which has a protein content of 65-75% as evidenced by Walker (column 2, lines 40-42), which falls within the claimed protein content range.
Regarding claim 3, De Sadelleer teaches the invention as disclosed above in claim 1, including the wheat protein composition comprises vital wheat gluten ([0016]).
Regarding claim 4, De Sadelleer teaches the invention as disclosed above in claim 3, including the wheat protein composition is vital wheat gluten ([0016]), which has a 
Regarding claim 7, De Sadelleer teaches the invention a disclosed above in claim 1, including the primary enzyme comprises papain ([0027]).
Regarding claim 9, De Sadelleer teaches the invention a disclosed above in claim 1, including the enzyme treatment step further comprises contacting the wheat protein composition with a secondary enzyme ([0026]).
Regarding claim 10, De Sadelleer teaches the invention a disclosed above in claim 9, including the secondary enzyme comprises a protease ([0026]).
Regarding claim 11, De Sadelleer teaches the invention a disclosed above in claim 1, including a dilution step, prior to the enzyme treatment step, in which the protein composition is mixed with water ([0020]-[0021]).
Regarding claim 12, De Sadelleer teaches the invention a disclosed above in claim 1, including the enzyme treatment step is carrier out at a temperature of 55-75°C ([0028]), which overlaps the claimed temperature range.
Regarding claim 13, De Sadelleer teaches the invention a disclosed above in claim 1, including the amount of time for the enzyme treatment step is one hour ([0076]), which falls within the claimed time range.  As the amount of time for the enzyme treatment step is a variable that can be modified, among others, by adjusting the required characteristics of the cereal protein and the amount of protease used for hydrolysis, the amount of time for the enzyme treatment step would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of time for the enzyme In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 14, De Sadelleer teaches the invention a disclosed above in claim 1, including a reaction mixture comprising the primary enzyme and the wheat protein composition is mixed during at least a portion of the enzyme treatment step (corresponding to re-dispersion of the wheat protein in the solution containing the protease) ([0076]).
Regarding claim 15, De Sadelleer teaches the invention a disclosed above in claim 14, including the enzyme treatment step comprises maintaining the pH of the reaction mixture is 5-8 ([0029], which overlaps the claimed pH range.
Regarding claim 16, De Sadelleer teaches the invention a disclosed above in claim 9, including a dilution step ([0020]-[0021]); and an enzyme deactivation step, following 
Regarding claim 17, De Sadelleer teaches the invention a disclosed above in claim 16, including the deactivation step comprises heating a reaction mixture comprising the primary enzyme and the wheat protein composition to a temperature above 80°C ([0030]), which falls within the claimed temperature range.
Regarding claim 21, De Sadelleer teaches the invention a disclosed above in claim 1, including the method does not comprise contacting the wheat protein composition with an acid (corresponding to pH adjustment through the use of alkali or pH adjustment not being needed) ([0020]).
Regarding claim 23, De Sadelleer teaches the invention a disclosed above in claim 1, including the enzyme deactivation step and the drying step are carried out sequentially (corresponding to drying step may be used before or after each step of the process) ([0038]).
Regarding claim 24, De Sadelleer teaches the invention a disclosed above in claim 1, including the drying step comprises ring drying, flash drying, spray drying ([0040]), or freeze drying the reaction mixture to provide a functionalized wheat protein composition ([0075]). 

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872; previously cited) as evidenced by Walker (US 4,486,343; previously cited) as applied to claim 1 above, in view of Villota (US 2007/0148302; previously cited).
Regarding claim 5, De Sadelleer teaches the invention as disclosed above in claim 1, including all types of wheat protein compositions are suitable ([0016]) for enzymatic hydrolysis by proteases such as papain ([0027]) and that the functionalized wheat product is used to make noodles and semolina ([0050]).  It does not teach the wheat protein composition comprises a wheat protein isolate.
However, Villota teaches a texture modifying agent which includes an enzyme (Abstract) such as papain ([0011]) to make a functional protein for a semolina-like pasta ([0009], [0036]).  Villota also teaches that the pasta is made from a wheat composition comprising wheat protein isolates ([0010]).  
It would have been obvious for a person of ordinary skill to have modified the method of De Sadelleer to include wheat protein isolate as the wheat protein composition as taught by Villota.  Since De Sadelleer discloses that all types of wheat protein compositions are suitable for enzymatic hydrolysis by proteases such as papain and that the functionalized wheat product is used to make noodles and semolina, but only exemplifies one type of wheat protein composition, a skilled practitioner would be motivated to consult an additional reference such as Villota in order to determine another suitable type of wheat protein composition from which to make a wheat protein product for semolina-like pasta.  Therefore, the wheat protein isolate in the wheat protein composition is rendered obvious.
Regarding claim 6, De Sadelleer teaches the invention as disclosed above in claim 5, including that the wheat protein composition comprises wheat protein isolate (Villota [0010]).  Since vital wheat gluten is a protein concentrate which contains 65-75% protein, as evidenced by Walker (column 2, lines 40-42), wheat protein isolate is a more purified 
Regarding claim 8, De Sadelleer teaches the invention as disclosed above in claim 1, including all types of wheat protein compositions are suitable ([0016]) for enzymatic hydrolysis by proteases from fruit ([0025]) such as papain ([0027]) and that the functionalized wheat product is used to make noodles and semolina ([0050]).  It does not teach the primary enzyme comprises bromelain.
However, Villota teaches a texture modifying agent which includes an enzyme (Abstract) such as papain and bromelain ([0011]) to make a functional protein for a pasta having the desirable characteristics of semolina-like pasta ([0011]). 
It would have been obvious for a person of ordinary skill to have modified the method of De Sadelleer to include bromelain as the primary enzyme as taught by Villota.  Since De Sadelleer discloses that enzymatic hydrolysis is performed by proteases from fruit, but only exemplifies one type of fruit-sourced protease, a skilled practitioner would be motivated to consult an additional reference such as Villota in order to determine another suitable type of fruit-sourced protease from which to make a wheat protein product for semolina-like pasta.  Therefore, a primary enzyme comprising bromelain is rendered obvious.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872; previously cited) as evidenced by Walker (US 4,486,343; previously cited) as applied to claim 17 above, in view of Jolly (4,107,334; previously cited).
Regarding claim 18, De Sadelleer teaches the invention as disclosed above in claim 17, including the method for producing a functional protein product through hydrolysis using papain ([0027]) comprises an enzyme deactivation step at a temperature above 80°C ([0030]).  It does not teach the deactivation step is carried out for a period of at least about 2 minutes.
However, Jolly teaches the production of a functional protein through enzymatic hydrolysis (Abstract) using papain (column 4, lines 19-25) wherein the method comprises deactivation of the enzyme at a temperature of about 80-100°C from about 1-20 minutes (column 4, line 63-column 5, line 1), which overlaps the claimed time range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of De Sadelleer to include carrying out the deactivation step for 1-20 minutes as taught by Jolly.  Since De Sadelleer discloses that the enzyme deactivation step occurs at a temperature above 80°, but does not teach an amount of time for the step to occur, a skilled practitioner would be motivated to consult an additional reference such as Jolly in order to determine a suitable time for the deactivation of papain at a temperature above 80°C.  Therefore, the selection of an amount of time within the overlapping time range renders the claimed time frame obvious.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872; previously cited) as evidenced by Walker (US 4,486,343; previously cited) as applied to claim 1 above, and further evidenced by Clark (Clark, J.P., “Using Superheated Steam in Drying and Sterilization”, 2013, Food Technology Magazine, https://www.ift.org/news-and-publications/food-technology-magazine/issues/2013/may/columns/processing).
Regarding claim 22, De Sadelleer teaches the invention as disclosed above in claim 1, including a separate deactivation step involving exposing the wheat protein composition to a temperature above 80°C may not be necessary ([0030]) and that a simultaneous drying and sterilization step by applying superheated steam to the hydrolyzed wheat protein occurs ([0038]).  Superheated steam means steam that is above 100°C as evidenced by Clark (page 2, paragraph 1).  Since sterilization/drying using superheated steam involves exposing the hydrolyzed wheat protein composition to temperatures within the range of enzyme deactivation, De Sadelleer teaches that the enzyme deactivation step and the drying step are carried out simultaneously, thereby rendering the claim obvious.

Response to Arguments
Claim Rejections- 35 U.S.C. §103 of claims 1, 3, 7, 9-17, 21, 23, and 24 over De Sadelleer; claims 2 and 4 over De Sadelleer as evidenced by Walker: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the present application is directed to the preparation of a functionalized wheat protein for use in “clean label” foods and particularly for use in baked goods as the claimed wheat protein products are able to participate in and maintain the gluten network that provides the desirable texture in many bakery products which contrasts with other protein additives which can diminish the flavor, structure, and texture of baked goods.  Applicant stated that the claimed composition can be used to increase the protein content of foods without adversely affecting their flavor or texture, without the use of artificial ingredients or synthetic chemicals.  Applicant argued that the cited 
However, Examiner points out that De Sadelleer does teach the method of preparing a functionalized wheat protein product to replace vegetable proteins ([0001]) as described in the rejection of amended claim 1 above.  De Sadelleer also recognizes that partial hydrolysis results in a protein product that is more closely analogous to the protein sources that it intends to replace and that the product builds texture to the foods to which it is added ([0012]) such as bread ([0050]).  This disclosure at least suggests that De Sadelleer recognizes the same technical problem solved by the claimed method in addition to teaching the method for preparing the functionalized wheat protein product for use in “clean label” bakery products as it is able to participate in and maintain the Food Additives, pages 147-166, https://www.intechopen.com/chapters/56317; previously cited).  It is also recognized in the art that excessive proteolysis in bread doughs causes weak gluten networks which generates an undesirable coarse texture and low bread volume (Gioia, page 160, paragraph 3).  Therefore, not only is the technical problem described by the Applicant recognized and solved by De Sadelleer but also by general knowledge in the art. 
Applicant then stated that De Sadelleer fails to disclose the particular combination of enzymes and reaction conditions as required by amended claim 1, particularly that De Sadelleer does not disclose a method wherein a wheat protein composition is contacted with a primary enzyme selected from the group consisting of bromelain, papain, and actinidin during an enzyme treatment step carried out at a temperature of about 40-65°C for about 45 minutes to about 3 hours.  Applicant argued that [0027] of De Sadelleer generically lists papain as part of an extensive laundry list of potential enzymes and does not suggest that papain may be used to prepare clean label, functionalized wheat protein compositions that are capable of participating in a gluten network as recited by the present claims.  Applicant stated that the examples of De Sadelleer use a stronger enzyme at higher temperatures than presently claimed to create a partially hydrolyzed cereal protein that mimics whey protein.  Applicant stated that the reaction conditions in present 
However, as described above in the rejection of amended claim 1, De Sadelleer teaches a method for preparing a functionalized (corresponding to the disclosed composition is a functioning ingredient) ([0042]) wheat protein product ([0001], [0016]), wherein a wheat protein composition is contacted with papain ([0027]) during a single stage enzyme treatment step carried out at a temperature of 55-75°C ([0028]), which overlaps the claimed temperature range, for one hour ([0076]), which falls within the claimed time range.  Although the temperature of the enzyme treatment step taught by De Sadelleer overlaps the claimed temperature range, the “selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.”  See MPEP § 2144.05.I.  In response to the assertion that De Sadelleer generically lists papain as part of an extensive prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” MPEP 2144.07.  Furthermore, the food industry has been using enzymes such as papain and bromelain proteases in “clean label” foods such as breads (Gioia, Abstract; page 159, paragraph 6; page 160, paragraph 1), thereby providing reasoning for a skilled person to have selected papain from the list of De Sadelleer to create a “clean label” wheat-based food.  In response to the assertion that the examples of De Sadelleer use a stronger enzyme at higher temperatures than presently claimed to create a partially hydrolyzed cereal protein that mimics whey protein, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) and "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” MPEP 2123.II.  Therefore, even if De Sadelleer uses a stronger enzyme at higher temperatures to create a protein product that mimics whey protein in its examples than the enzymes and temperature used to create a protein product suitable for forming a gluten network claimed, it does not teach away from using any of the other enzymes and temperatures to create a protein product for use in wheat-based foods as disclosed in the broad description of its invention.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since the prior art has been show to teach all features of claim 1 and Applicant’s arguments are unpersuasive, the rejections of the claims stand as written herein. 

Claim Rejections – 35 U.S.C. §103 of claims 5 and 8 over De Sadelleer and Villota: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Villota does not overcome the deficiencies of De Sadelleer as discussed above (Applicant’s Remarks, page 11, paragraph 3).
However, De Sadelleer has been shown to teach all features of claim 1 as described above and Villota is only relied on for its teaching of the additional features of 

Claim Rejections – 35 U.S.C. §103 of claim 6 over De Sadelleer and Villota as evidenced by Walker: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Walker does not overcome the deficiencies of De Sadelleer and Villota as discussed above (Applicant’s Remarks, page 11, paragraph 5).
However, De Sadelleer has been shown to teach all features of claim 1 and Villota has been shown to teach the additional features of claim 5 as described above while Walker is only relied on as an evidentiary reference.  Therefore, Applicant’s arguments are unpersuasive and the rejection of the claim stands as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 18 over De Sadelleer and Jolly: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Jolly does not overcome the deficiencies of De Sadelleer as discussed above (Applicant’s Remarks, page 12, paragraph 2).
However, De Sadelleer has been shown to teach all features of claim 1 as described above and Jolly is only relied on for its teaching of the additional features of claim 18.  Therefore, Applicant’s arguments are unpersuasive and the rejection of the claim stands as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 22 over De Sadelleer as evidenced by Clark: 
Applicant stated that Clark does not overcome the deficiencies of De Sadelleer as discussed above (Applicant’s Remarks, page 12, paragraph 4).
However, De Sadelleer has been shown to teach all features of claim 1 as described above and Clark is only relied on as an evidentiary reference.  Therefore, Applicant’s arguments are unpersuasive and the rejection of the claim stands as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791